Name: Council Regulation (EEC) No 1609/79 of 24 July 1979 fixing the minimum price for castor seed for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 79 Official Journal of the European Communities No L 190/3 COUNCIL REGULATION (EEC) No 1609/79 of 24 July 1979 fixing the minimum price for castor seed for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seed ('), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 2 (4) of Regulation (EEC) No 2874/77 provides that the Council shall each year fix a minimum price for castor seed ; whereas that price must be fixed so as to guarantee sales for seed producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the seeds from the production areas to the processing areas ; Whereas, in order to achieve the abovementioned objective, this minimum price must be fixed for a standard quality and a well-defined marketing stage , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the minimum price for castor seed referred to in Article 2 (4) of Regula ­ tion (EEC) No 2874/77 shall be 49-08 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall apply to seed which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1608/79 of 24 July 1979 fixing the guide price for castor seed for the 1979/80 marketing year (2). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eurobean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 332, 24 . 12 . 1977, p. 1 . ( 2 ) See page 1 of this Official Journal .